Title: From George Washington to Major General Stirling, 22 March 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Morris Town 22d March 1780.
          
          Inclosed you will find an extract of a letter which I received yesterday from Governor Livingston, with twelve Copies of the Act for recruiting the number of Men therein mentioned. You will be pleased, in consequence of the Governor’s request, immediately to order as many Officers, as can possibly be spared from the Jersey line, to go upon the recruiting service, selecting such as are best acquainted with that duty, and who are supposed to have influence in the respective Counties—The Words of the Act are confined to “able bodied and effective Men” but I wish your Lordship to draw a set of additional instructions for the recruiting Officers, directing them not to inlist, under the above description, any Deserters from the Enemy; and letting them know, in very explicit terms, that the Recruits will, upon their arrival at Camp, be inspected by the Inspector General or one of the sub Inspectors, and, if they shall be found ruptured, or any ways unsound—too old or too young for the service, or in any manner unqualified for soldiers, that they shall be accountable, notwithstanding they may have been passed by the County Muster Masters appointed by the Act. I think this caution necessary, because it would not be a difficult matter to impose an improper Man upon a Gentleman in the Country, not well acquainted with or not very attentive to military matters.
          You will be pleased further to direct the Officers to send forward their Recruits to Camp in squads of five or six, as they obtain them. For which purpose, each Officer should take with him a non Commd Officer and one or two trusty Men to perform that duty—well dressed and well looking Men should be selected.
          Your Lordship will observe, by the Act, that a Bounty of one thousand dollars is to be paid to each Recruit inlisting for the War exclusive of the Continental Bounty and Emoluments, but that there may be no misconception or deception by the Officers or on the part of the Men, you are clearly to express, in the additional recruiting instructions, that the Continental Bounty and Emoluments only extend to Cloathing—Land—and such other benefits as may be hereafter allowed to soldiers serving during the War—In short—that one thousand Dollars is the whole Bounty in money which they are to expect. And the Officer is to

be informed that the two hundred dollars Bounty allowed to him for each Recruit is to include, and to be considered by him as a compensation for his trouble and expence.
          Officers of Militia are, under the Act, allowed to recruit Men, and it is therefore necessary that they should be apprized of the Bounty in Money. The best way, in my opinion, for communicating this, is, for the Continental Officers, upon their arrival in the several Counties, to shew their instructions to the County Muster Masters, and County pay Masters, and request them to communicate the substance of them to the Officers of the Militia.
          I shall be obliged by your Lordship’s favoring me with a Copy of the instructions which you deliver to the Officers, that I may file them with my papers. I am with great Regard Yr Lordships most obt Servt
          
            Go: Washington
          
        